—Order, Supreme Court, Bronx County (Anita Florio, J.), entered on or about January 6, 1993, which dismissed the petition to involuntarily retain respondent, and released respondent from the Bronx Psychiatric Center (BPC), unanimously affirmed, without costs.
The erroneous submission of physicians’ certificates, concerning a different patient, in support of petitioner’s application to retain respondent as an involuntary patient at the BPC, was a jurisdictional defect that petitioner could not remedy by belatedly submitting certificates of the examination of respondent. The correct certificates must be filed no later than 72 hours after respondent requested his release (Mental Hygiene Law § 9.13 [b]; § 9.33). On the record before us there *468is no proof that a timely examination was ever held. Concur— Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.